 Case 1:20-cv-00644-NONE-SKO Document 28 Filed 09/11/20 Page 1 of 3


 1 David S. McLane (124952)
 2 dmclane@kmbllaw.com
     Lindsay Battles (262862)
 3 lbattles@kmbllaw.com
 4 KAYE, McLANE, BEDNARSKI & LITT, LLP
     975 East Green Street
 5 Pasadena CA 91106
 6 Telephone: (626) 844-7660
     Facsimile: (626) 844-7670
 7
     Attorneys for Plaintiff
 8
 9                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
10
11 KARLA BADAY,                         Case No. 1:20-cv-00644-NONE-SKO
12
                         Plaintiff,     Hon. Judge Dale A. Drozd
13
                                        STIPULATION AND ORDER
14                 vs.                  REQUESTING CONTINUANCE OF
15                                      THE SCHEDULING CONFERENCE
     COUNTY OF KINGS,                   CURRENTLY SET FOR SEPTEMBER
16   GEORGANNE GREENE,                  29, 2020
     ADVENTIST HEALTH
17                                      (Doc. 27)
     HANFORD, JOSHUA R. SPEER,
18   JEFF J. TORRES, JAMES
     GREGORY LEWIS, DEAN
19
     MORROW, DANIEL BROWN,
20   AND DOES 1-10, INCLUSIVE,
21
                      Defendants.
22

23

24

25

26

27

28
       STIPULATION AND ORDER REQUESTING CONTINUANCE OF THE SCHEDULING
29              CONFERENCE CURRENTLY SET FOR SEPTEMBER 29, 2020
 Case 1:20-cv-00644-NONE-SKO Document 28 Filed 09/11/20 Page 2 of 3


 1        The Scheduling Conference in this case is currently scheduled for September
 2 29, 2020 before the Honorable Magistrate Judge Sheila K. Oberto.
 3        Currently pending before the Court is Defendants Adventist Health Hanford
 4 and Georganne Greene’s (hereinafter collectively referred to as “Adventist Health
 5 Defendants”) Motion to Dismiss, which is scheduled for hearing on September 23,
 6 2020. Plaintiff’s opposition is due on September 9, 2020.
 7        In light of the current procedural status of the case, the parties stipulate and
 8 request the Court continue the Scheduling Conference in this case from September
 9 29, 2020 to October 29, 2020 to allow additional time for the Court to consider and
10 rule on Adventist Health Defendants’ Motion to Dismiss. The parties hereby agree
11 to the following Scheduling Conference Schedule:
12
     Description                 Current Date                  Proposed New Date
13
     Scheduling Conference       September 29, 2020            October 27, 2020
14
     File Joint Rule 26 Report   September 22, 2020            October 20, 2020
15
     Initial Disclosures         September 22, 2020            October 20, 2020
16
     Last day to conduct Rule    September 9, 2020             September 29, 2020
17
     26 Conference
18
19
          IT IS SO STIPULATED.
20
                                     KAYE, McLANE, BEDNARSKI & LITT, LLP
21

22 DATED: September 9, 2020                  By: / s / David S. McLane
                                                    David S. McLane
23

24                                            By: / s / Lindsay Battles
                                                    Lindsay Battles
25

26
                                             Attorneys for Plaintiff Karla Baday

27

28                                   1
      STIPULATION AND ORDER REQUESTING CONTINUANCE OF THE SCHEDULING
29             CONFERENCE CURRENTLY SET FOR SEPTEMBER 29, 2020
 Case 1:20-cv-00644-NONE-SKO Document 28 Filed 09/11/20 Page 3 of 3


 1                                            WEAKLEY & ARENDT, PC
 2
     DATED: September 9, 2020                  By: / s / James J. Arendt
 3                                             James J. Arendt
 4                                             Matthew P. Bunting

 5                                             Attorneys for Defendants County of Kings,
 6                                             Joshua Speer, Jeff Torres, James Lewis
                                               and Dean Morrow
 7
 8                                             McCORMICH, BARSTOW, SHEPPARD,
                                                  WAYTE & CARRUTH LLP
 9
10 DATED: September 9, 2020                    By: / s / Daniel L. Wainwright
                                               Lawrence E. Wayte
11                                             Daniel L. Wainwright
12
                                               Attorneys for Defendants Adventist
13
                                               Medical Center – Hanford and Georganne
14                                             Greene
15
                                             ORDER
16
17            Pursuant to the parties’ above stipulation (Doc. 27), and for good cause
18 shown, the Mandatory Scheduling Conference currently set for September 29,
19 2020, is CONTINUED to December 29, 2020, at 9:30 a.m. before Magistrate
20 Judge Sheila K. Oberto. The parties SHALL file their joint scheduling report by

21 no later than December 22, 2020.

22
     IT IS SO ORDERED.
23

24
     Dated:     September 10, 2020                         /s/   Sheila K. Oberto        .
                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28                                    2
       STIPULATION AND ORDER REQUESTING CONTINUANCE OF THE SCHEDULING
29              CONFERENCE CURRENTLY SET FOR SEPTEMBER 29, 2020
